Citation Nr: 1227774	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-12 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or a depressive disorder.

3.  Entitlement to a compensable initial disability rating for diplopia of the left eye.

4.  Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a February 2007 rating decision the RO denied service connection for (1) PTSD and (2) migraine headaches.  

In a June 2010 decision, the Board remanded the case for further development as to these two claims, and granted service connection for diplopia of the left eye.  In a January 2011 rating decision, the RO assigned a noncompensable initial disability rating for diplopia of the left eye, and denied entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a headache disorder that had its onset in service due to service-connected diplopia.

2.  The preponderance of the competent evidence is against a finding that an acquired psychiatric disorder, to include PTSD or a depressive disorder, is related to service or to a service-connected disability.

3.  The Veteran's diplopia of the left eye is productive of an equivalent visual acuity of 5/200, with no loss of vision fields in the right eye, and visual acuity in the right eye of 20/20.

4.  As a result of this decision, a compensable evaluation is in effect throughout the pendency of this appeal as to the claim under 38 C.F.R. § 3.324, so the claim for a 10 percent evaluation under 38 C.F.R. § 3.324 is moot.


CONCLUSIONS OF LAW

1.  A headache disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  An acquired psychiatric disorder, to include PTSD or a depressive disorder, was not incurred in or aggravated in service and may not be presumed to have been so incurred; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  The criteria for an initial evaluation of 30 percent for diplopia of the left eye are met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6074, 6090 (2008).

4.  The criteria for a 10 percent rating for multiple non-compensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

In this decision, the Board grants service connection for headaches.  That action constitutes a complete grant of the benefits sought on appeal as to that claim.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding that claim.

In this decision the Veteran has been granted an evaluation that exceeds the benefit sought in the claim for a 10 percent evaluation under the provisions of 38 C.F.R. § 3.324.  The evaluation in excess of 10 percent is in effect from and encompasses the entire relevant appeal period.  Therefore, the claim for a 10 percent evaluation under the provisions of 38 C.F.R. § 3.324 is moot.  As the denial on this basis is a matter of law, not a question of fact, the Board is not required to address the duty to notify or the duty to assist with regard to this claim.

Regarding the other claims, VA's duty to notify was satisfied by way of letters sent in November 2005 and August 2006.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his service connection and rating claims and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  Review of the Virtual VA electronic files does not show any additional VA medical records that are missing from the claims files.

The Veteran was afforded VA examinations regarding the claims on appeal.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issues as they include examination and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from these examination are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

VA regulations also provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096  (Fed. Cir. 2004). 

The United States Court of Appeals for the Federal Circuit has held that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).
 
In addition, if a Veteran served 90 days or more, and certain disorders including psychoses or organic diseases of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, then such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran's claimed psychiatric disorder has been variously diagnosed to include as PTSD. PTSD is categorized as a type of anxiety disorder, one of several psychiatric disorders listed as an anxiety disorder by DSM-IV.  Establishing service connection specifically for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).
  
In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether or not the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  

In this case, the claimed stressors are not related to an engagement in combat.  Consequently, the Veteran's lay testimony alone is not sufficient for purposes of establishing the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in the case of circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The present case does not, however, involve a stressor involving the fear of hostile military or terrorist activity.  Therefore the amended version of 38 C.F.R. § 3.304(f)(3) does not apply and need not be discussed.

The Veteran's reported stressors involve a set of personal assaults including sexual assaults, which were not related to combat.  If a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  38 C.F.R. § 3.304(f)(5).  Furthermore, after-the-fact medical evidence can be used to establish a stressor based on personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

In claims for PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 38 C.F.R. § 3.304(f)(5).  As shown below, VA has met this heightened duty.

Personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In deciding a claim generally, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Finally, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Headache Disorder

Private medical records of treatment prior to service dated from January to May 1974 show that the Veteran was injured in early January 1974 as a result of an automobile accident.  He was first treated at the University of Alabama Medical Center, where he arrived by ambulance at the emergency room unconscious, and was admitted to neurosurgery for possible upper brain stem contusion.  The admitting diagnosis was brain contusion.  He was hospitalized and treated for 21 days and discharged in late January 1974.  A private treatment note in February 1974 shows that because of continued improvement, the Veteran had been discharged from the University Hospital, and started on an outpatient physical therapy program.  These involved treatment for right upper arm movements and ataxia on standing or walking.

In May 1977 the Veteran was admitted to Lloyd Noland Hospital and underwent surgery.  The hospital report noted a history of an automobile accident three years before when the Veteran sustained a paralysis of the left inferior oblique.  None of the pre-service treatment records contain complaints of any headaches.

The Veteran's service treatment records include the report of annual medical examination in August 1979, which shows normal evaluations for all relevant parts and systems.  That report contains a recommendation for an optometry consultation.

The Veteran was seen in January 1981 regarding his reported symptoms of diplopia that usually occurred with fatigue.  At that time there was no apparent paresis of any muscle group, and the provider could not demonstrate diplopia at that time.  The Veteran associated his symptoms with a history of head injury seven years before with resultant diplopia for which he had undergone surgery four years before the current visit.

The Veteran was seen in July 1981 for complaints including headaches that were of a throbbing nature with sharp pain in the forehead and back of head.  At that time the assessment included gastroenteritis virus "or ?".  The Veteran was seen again in January 1982 for complaints of headaches for two days with associated eye problems.  At that time the provider assessed upper respiratory infection/viral syndrome.  The Veteran was seen in February 1982 by ophthalmology for complaints of diplopia.

Service treatment records dated from 1982 to August 1985 show treatment for related visual complaints.  The Veteran was seen in May 1985 with complaints of headaches on top of his head, and dizziness when he was just starting a workout at the gym.  The report concluded with an assessment of "[headache], dizziness (?why), condition improved."  He was treated in August 1985 for complaints including diplopia assessed as left superior oblique paresis, mild with symptomatic left hyperphoria.    

The September 1985 report of medical history shows that the Veteran reported he had had frequent headaches late at night with reading or at the end of the work day, which was bifrontal and bilateral.  A September 1985 Medical Board summary report shows that the Veteran reported complaints for the past three years of chronic bifrontal headaches and intermittent vertical diplopia, worse as the day goes on and with reading.  The report contains a history of the present illness: that a 1973 motor vehicle accident left the Veteran in a coma for about two weeks and the only residual sequelae was a partial left 4th nerve paresis, for which he underwent surgery in 1974 to treat vertical diplopia in primary gaze.  Since his entry on active duty, the Veteran had been experiencing an increase in his symptomatology of vertical diplopia, primarily when reading and also when tired or forced to be awake for long periods of time.  

The examiner stated that the vertical diplopia was hard for the Veteran to overcome and this subsequently gave the Veteran his bifrontal headaches.  On review of systems, the Veteran reported the problem with his eyes.  After examination, the narrative summary report concluded with a diagnosis of left superior oblique paresis; status post graded left inferior oblique recession.

A September 1985 Medical Evaluation Board Proceedings report shows that after consideration of clinical records, laboratory findings, and physical examination, the Medical Evaluation Board diagnosed that the Veteran had left superior oblique paresis; status post graded left inferior oblique recession, which rendered him unfit for his military occupational specialty of administrative specialist.  The Board found that the condition existed prior to service and had been permanently aggravated by service.  The case was referred to a Physical Evaluation Board.

The report of an October 1985 Physical Evaluation Board Proceedings shows findings that the Veteran's left superior oblique paresis with diplopia existed prior to service and was aggravated by service.  The Veteran was found unfit for service because of double vision that existed prior to service and was considered to have been aggravated by service.  

Post-service private and VA treatment records are dated beginning in 1990, showing treatment for various conditions.   He underwent eye surgery in October 1990. 

The report of a December 2006 VA examination, addressed the Veteran's complaints of headaches identified at that time as migraine headaches. The Veteran reported that his headaches began about seven to eight years before, which occurred about every two weeks beginning with sharp pain in the occipital region and lasting one to two days. He had flare-ups beginning with sharp pain in the occipital area.  The Veteran felt that this was related to problems in his neck.  

After examination, the report contains a diagnosis, in part, of headaches.  The examiner commented that the Veteran began having headaches about seven to eight years before, which was post-service.  The examiner stated that because he had no claims file for review that it would be speculation to indicate that the headaches were a result of service.

The report of a January 2007 VA examination shows that after review of the medical records that were missing at the time of the December 2006 VA examination, the examiner provided an addendum in which he noted that there was only one note found in service treatment records regarding a headache that occurred after the Veteran had been working out at the gym.  The examiner noted that this headache was described as being at the top of the head associated with some dizziness, while the current symptoms were occipital in origin and the Veteran felt were related to his cervical spine.  On this basis the examiner opined that the headaches in service were unrelated to the current headaches and the current headaches were less likely a result of or caused by service and not related to the one episode of headache experienced in May 1985.

The report of an October 2010 VA examination for neurological disorders shows that the Veteran reported complaints of headaches.  The examiner reviewed the record and discussed findings as to the medical history including related to the motor vehicle accident and brain injury prior to service in 1973; in-service complaints of headaches; and the Veteran's report during the December 2006 VA examination of headaches beginning 7 or 8 years before.  The physician assistant who examined the Veteran noted that she was not able to locate any complaint of headache in service except at the time of the medical board and separation.

After examination, the report contains a diagnosis of pre-existent military service traumatic brain injury with organic residuals including headache; not worsened beyond natural progression by military service.  As rationale, the examiner noted that pursuant to medical literature, a traumatic brain injury with two weeks history of coma and residual left eye paresis, such as the Veteran sustained prior to service, frequently results in chronic headaches.  

She stated that superimposed heavy alcohol abuse with alcohol-related offences are considered to be an exacerbating factor of headaches.  She opined that the headaches were not worsened beyond natural progression by service, on the following basis: service medical records are void of frequent complaints; and pursuant to the December 2006 VA examination, the Veteran reported that onset was seven to eight years before, which correlated to many years after service.
 
In summary, the record shows that prior to the Veteran's active service from April 1978 to November 1985, private treatment records show that the Veteran was in an automobile accident in January 1974, which initially resulted in treatment for a head injury, with coma and possible upper brain stem contusion.  Subsequent treatment records on file through May 1977 show that residuals included paralysis of the left inferior oblique, and diplopia, for which the Veteran underwent surgery in May 1977.  However, none of the treatment records on file dated prior to service contain any complaints or findings as to headaches.

The Veteran entered service in April 1978.  The report of a service examination in August 1979 showed normal evaluations for any referable part or system and there was no indication of any headaches.  The first record of treatment for symptoms of diplopia was in January 1981, which contains no reference to any complaints of headaches.  The Veteran only began seeking treatment for headaches in July 1981.  He sought treatment again in January 1982 for complaints of headaches the Veteran associated with his eye problems.  He was seen a number of times between 1982 and August 1985 for complaints related to diplopia.  Records of these visits did not note any associated headaches, however, the focus of these visits was apparently on the Veteran's visual problems as they impacted his military occupational specialty that involved the requirement of much reading.  Nonetheless, later service treatment records associated the headaches with his service-connected diplopia.

By September 1985 the Veteran was reporting frequent headaches that he associated with intermittent vertical diplopia.  The September 1985 Medical Board report linked the Veteran's complaints regarding a headache condition to the vertical diplopia that was associated with the Veteran's left superior oblique paresis, which the Medical Board found to have been aggravated by service.  

Based on the foregoing, the Board first finds that there is no evidence to demonstrate that a headache disorder preexisted service, so as to rebut the presumption of sound condition in this regard at service entrance.  There is no indication of headaches at all until July 1981.  In the Medical Board summary report, the examiner clearly stated an opinion that the Veteran's vertical diplopia had caused the Veteran's bifrontal headaches, even though the focus of the inquiry was whether the Veteran was unfit for duty due to the underlying left superior oblique paresis with diplopia.  

Notably, the VA examiners in December 2006/January 2007 and in October 2010 based their opinions against the Veteran's claim in large part on the basis that there was none or only one instance of visits for headache complaints in service prior to the 1985 Medical Board examination.  This premise is factually incorrect, however, as there is evidence of clinic visits for complaints of headaches in July 1981, January 1982, and May 1985.  Further, during the September 1985 Medical Board examination the Veteran reported that his diplopia complaints were associated with complaints of chronic bifrontal headaches and intermittent vertical diplopia, worse as the day goes on and with reading, occurring for the past three years.  There are numerous records of treatment for diplopia in those past three years.

Thus, in light of the foregoing evidence, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a headache disorder as having had its onset in service and proximately due to the presently service-connected diplopia of the left eye.  

B.  Acquired Psychiatric Disorder

 Service treatment records show that when the Veteran was seen in January 1983 for complaints related to his heart beat.  The assessment was anxiety.  Thereafter, a September 1985 report of medical history shows that the Veteran reported he had had frequent trouble sleeping, depression, and nervousness, which he indicated was due to being worried about his current home situation and as to what he was to do once he was out of the Army.  A September 1985 Medical Board summary report reiterates that the Veteran reported frequent trouble sleeping and nervousness, and worrying about his current home situation.

Post-service private and VA treatment records are dated beginning in 1990, showing treatment for various conditions including for acquired psychiatric symptomatology variously diagnosed. 

The report of an April 1991 VA psychological assessment contains a discussion of the Veteran's psychiatric symptoms and concluded with diagnoses on Axis I of major depression, moderate, single episode; and on Axis II of personality disorder, not otherwise specified, with dependent and narcissistic features.

The Veteran underwent a private psychological evaluation in August 1991 to determine eligibility for Social Security benefits.  The Veteran reported on his work history and reported that he was in the Army eight years and was discharged due to eye problems. The report noted that results did not indicate any significant emotional problems, and that the Veteran did seem to be experiencing some mild anxiety and depression secondary to his physical problems and present living situation.

The Veteran underwent private psychological evaluation in July 1999, which concluded with Axis I diagnoses of major depressive disorder, single episode, moderate; panic disorder with agoraphobia; cognitive disorder, not otherwise specified; and features of obsessive compulsive disorder.  The examiner discussed the Veteran's report of his previous work history, and as to service, the Veteran noted only that he spent eight years in the Army in Germany.

A VA treatment record dated in April 2004 shows that the Veteran reported a history of two separate episodes of being raped while in the military.  He reported that he had never told anyone about this and that it hurt too much to talk about. He reported he did not report this to military authorities and he declined any counseling.  That record shows that screening at that time for PTSD was positive.

In an August 2004 letter from a private clinical psychologist, he wrote that he had evaluated the Veteran in August 2004.  Following a discussion of the evaluation, the clinical psychologist concluded with a diagnosis on Axis I of cognitive disorder, not otherwise specified secondary to head injury; adjustment disorder with anxiety and depression, social phobia; and on Axis II of schizoid personality disorder.

The report of VA mental health psychosocial treatment in February 2006 shows Axis I assessments of depression; probable sleep apnea; and military sexual abuse.  

In statements received in February and April 2006 the Veteran described his asserted in-service stressors involving sexual assaults by other service members.

A September 2006 VA consultation-PTSD report contains Axis I diagnoses of PTSD, chronic; dysthymic disorder; and rule out cognitive disorder not otherwise specified.  The report noted that psychological testing showed that DSM-IV for PTSD criteria B, C, and D were met.

The report of a December 2006 VA examination for PTSD shows that the Veteran reported having experienced two sexual assaults while in service in Germany.  The examiner noted that the Veteran's "2507" (VA Form 21-2507 (request for physical examination)) indicated there was insufficient evidence to support that stressor report.  The examiner noted that service treatment records showed complaints of nervousness and depression in service at the time he was getting out of service because of family stressors and concern about leaving service.  

After examination, the examiner assessed that the Veteran met criteria for a diagnosis of PTSD.  The report contains a diagnosis of PTSD, chronic.  The examining psychologist commented that there was no evidence of the reported assaults, but concluded that the PTSD is as likely as not a result of the reported assaults; but without evidence of the assaults, she was at a loss to give any other etiology for the PTSD.  In this regard, she noted that in her experience as former director of a sexual trauma treatment program, men in particular rarely lie about sexual assaults.

In a February 2007 addendum to the December 2006 VA examination for PTSD, the examiner opined that she could not conclude without resort to mere speculation, that evidence in service of symptoms of anxiety, depression, and difficulty sleeping,  was evidence of an occurrence of a military sexual assault or was the result of PTSD.

In a statement received in April 2009, a service member in the Veteran's unit in Germany attested that the Veteran had had a very high pressure job in service, and that the Veteran had an alcohol abuse problem then and he became reclusive and did not attend unit functions.  Also the Veteran did not use latrines in the building but rather went to his apartment nearby.  The author stated that the Veteran had recently related to him what had happened to him, and the author had no doubt that the Veteran's account was accurate.

The report of an October 2010 VA examination for PTSD shows that the Veteran reported complaints of extreme anxiety.  The Veteran indicated that during service he had been sexually assaulted twice.  He reported he had symptoms since service that he associated with these assaults.  The examiner noted that there was no record of a diagnosis or treatment for PTSD for a significant period prior to the claim for service connection for PTSD.  The examiner noted that PTSD screenings in April 2004 and August 2005 were negative.  The examiner noted that diagnoses of depressive disorder, not otherwise specified, and borderline personality disorder, preceded by a significant period the submission of the claim for service connection for PTSD.  

The examiner noted that the Veteran received a diagnosis of PTSD in August 2006, about nine months after his original disability claim for PTSD, based predominantly on the Veteran's subjective report of symptoms; with no objective assessment of symptoms or response style, as is customary in a clinical (as opposed to a medicolegal) context.   The examiner opined that therefore the validity of the diagnosis is unknown.

After examination including mental status and psychological testing, the report contains a diagnostic impression of Axis I: no diagnosis (provisional); depressive disorder, not otherwise specified (by history); and Axis II: borderline personality disorder (by history).  The examiner opined that PTSD was less likely than not caused by or a result of the fear of hostile military or terrorist activity.  As rationale, the examiner noted that the Veteran's documented mental health history and results of objective testing did not conform to DSM-IV guidelines for a diagnosis of PTSD.

In this regard, the examiner commented that the previous diagnosis of PTSD was conferred in a clinical context where different diagnostic guidelines applied, and appeared to have been based predominantly on the Veteran's subjectively reported symptoms, without objective assessment of response style.  Therefore the diagnosis was inapplicable to the current examination, and the validity of the previous diagnosis of PTSD was not adequately assessed and was therefore unknown.

The examiner further noted that the mere receipt of treatment associated with a diagnosis of PTSD was not a diagnostic criterion for PTSD, nor did treatment make it at least as likely as not that a diagnosis was valid.  The examiner also noted that research had shown that diagnostic judgments of mental health treatment providers can be unreliable; and that there was no evidence published that diagnostic judgments of treatment providers become more valid with more exposure to an individual.  The examiner opined that the fact that the Veteran had received treatment associated with a diagnosis of PTSD for a significant period did not in itself render the diagnosis valid. 

In a November 2010 addendum to the October 2010 VA examination for PTSD, the examiner addressed the questions of (1) whether there was evidence of behavioral changes sufficient to support a finding that the Veteran was sexually assaulted in service; and (2) for each current psychiatric disorder present, whether it is at least as likely as not (50 percent probability) the psychiatric disorder began in service, or if preexisting service, was aggravated in service.  

After review of the records on file, the examiner opined, respectively, that (1) he could not resolve the issue without resort to mere speculation; and (2) depressive disorder, not otherwise specified, is less likely than not caused by or the result of, or was aggravated by, an in-service event or illness; and borderline personality disorder is less likely than not caused by or a result of, or was aggravated by an in-service event or illness.  As rationale for these opinions the examiner stated that his opinion and rationale were based on the claims file, the October 2010 examination, DSM-IV, and other professional guidelines.  The examiner stated that it was unclear whether the claims file records support the occurrence of a sexual assault; and that depressive disorder not otherwise specified appears to have had a date of onset following service.  Regarding the borderline personality disorder, the examiner stated that it appears to have pre-existed service, and there was no objective evidence that it was aggravated beyond its natural progression by an in-service event or illness.

On review of the record, the Board finds that the preponderance of the evidence is against a finding that any acquired psychiatric disorder, to include PTSD or a depressive disorder, is related to service or to a service-connected disability.  The Veteran has diagnosed psychiatric disorders.  However, other than a solitary treatment note assessment of anxiety in January 1983, there is no evidence that the Veteran was treated for any chronic psychiatric condition in service; and in-service reports of frequent trouble sleeping, depression, and nervousness, were associated with environmental situations involving the Veteran being worried about his current home situation and what he would do soon once he was out of the Army.  

There is no clinical evidence of any subsequent treatment in service or other psychiatric complaints for several years following service.  Even when the Veteran underwent psychiatric evaluation privately and by VA in 1991, and by VA in July 1999 there is no suggestion that the Veteran's psychiatric condition involved any incident or disease occurring in service.  

Beginning in April 2004 the Veteran began linking a psychiatric condition to incidents of sexual assault back in service.  However, despite attempts to do so, there is no evidence to verify these stressor incidents other than a statement received in April 2009 from someone who knew the Veteran in service, which indicated the Veteran had exhibited some behavior in service that was different such as not using the latrine in the work location building, and he had a drinking problem.  

The VA examiner at the December 2006 VA examination for PTSD ultimately concluded in a February 2007 addendum that she could not conclude without resort to mere speculation, that evidence in service of symptoms of anxiety, depression, and difficulty sleeping,  was evidence of an occurrence of a military sexual assault or was the result of PTSD.  The VA examiner at the October 2010 VA examination for PTSD provided an addendum in November 2010 with an opinion that he could not, without resort to mere speculation, resolve the issue of whether the evidence of behavioral changes were sufficient to support a finding that the Veteran was sexually assaulted in service.

Based on reasons discussed above, the examiner at the October 2010 VA examination opined that the Veteran's documented mental health history and results of objective testing did not conform to DSM-IV guidelines for a diagnosis of PTSD, and on that basis, PTSD was not diagnosed.  In the November 2010 addendum, for reasons discussed above, the examiner also opined that depressive disorder, not otherwise specified, is less likely than not caused by or the result of, or was aggravated by, an in-service event or illness; and borderline personality disorder is less likely than not caused by or a result of, or was aggravated by an in-service event or illness.
 
On review of this and the remainder of the medical records on file, the preponderance of the competent evidence is against a finding that an acquired psychiatric disorder, to include PTSD or a depressive disorder, is related to service or to a service-connected disability.  The only VA examination medical opinions on this matter are ultimately counter to the Veteran's claim.  Although there are VA clinical treatment records containing diagnoses of PTSD, that diagnosis is discounted by the cogent and probative opinions given during VA examinations as discussed above.

Regarding the Veteran's diagnosed borderline personality disorder, personality disorders are considered congenital or developmental defects, and they are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Further, the issue of the etiology of the Veteran's diagnosed acquired psychiatric disorder is beyond the competency of the Veteran as a lay person because it requires medical knowledge and training.  In this case, the medical evidence as discussed above does not link the diagnosed psychiatric disorders to service or to a service-connected disability.  The Board does not question the Veteran's sincerity that he has such psychiatric disorders that resulted from service or a service-connected disability.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions as such matters require medical expertise.  He is not professionally qualified to offer a diagnosis or suggest a possible medical etiology.  

In light of the foregoing, because the preponderance of the evidence is against the claim, service connection must be denied for an acquired psychiatric disorder, to include PTSD or a depressive disorder. 

III.  Merits of the Diplopia of the Left Eye Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The rating of a service-connected disability requires review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which disability rating to apply, the higher rating is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In evaluating the disability, the Board considers the potential for assigning one or more levels of rating-"staged" ratings-to account for any distinct periods of time when the evidence shows the Veteran may have experienced different levels of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements describing the symptoms of his service-connected diplopia of the left eye are deemed competent evidence as he has knowledge of such facts and conveyed matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

In this regard, the Board is charged with the duty to assess the credibility and weight given to any evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The Board has the responsibility to weigh and assess all of the evidence on file.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When considering whether lay evidence is satisfactory, the Board may properly consider such factors as the internal consistency or inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id.  at 1336.  As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  

The Veteran's service-connected diplopia of the left eye has been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 6090 (Diplopia).  The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only if the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  Because the claim in this case was filed before then, the rating criteria revised effective December 10, 2008, are not applicable. 

Under Diagnostic Code 6090, ratings are based on the degree of diplopia and the corresponding equivalent visual acuity.  The ratings are applicable to only one eye.  A rating cannot be assigned for both diplopia and either decreased visual acuity or field of vision in the same eye.  When diplopia is present and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia will be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (2). 

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia will be based on the quadrant and degree range that provides the highest evaluation.  Id. at Note (3). 

When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity will be taken one step worse, but no worse than 5/200.  Id. at Note (4). 

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is "up;" (b) equivalent to 20/70 visual acuity if it is "lateral;" and (c) equivalent to 15/200 visual acuity if it is "down." 

If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is "up;" (b) equivalent to 20/100 visual acuity if it is "lateral;" and (c) equivalent to 15/200 visual acuity if it is "down." 

If the diplopia is in the central 20 degrees, it is rated equivalent to visual acuity of 5/200. 38 C.F.R. § 4.84a, Diagnostic Codes 6090. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  The assignment of disability evaluations for visual acuity is a purely mechanical application of the rating criteria.  A disability rating is based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. § 4.75.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the index for one eye and the vertical column appropriate to the index of the other eye. 38 C.F.R. § 4.83a. 

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.84a, Diagnostic Code 6080.  The Board notes that VA's Rating Schedule provides that the extent of contraction of the visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  38 C.F.R. § 4.76a (in effect prior to December 10, 2008). 

Facts and Analysis 

The competent evidence dated during the appeal period material to the Veteran's claim includes the report of a December 2006 VA eye examination.  During examination the Veteran reported a history of closed head trauma from an automobile accident in 1974 resulting in vertical diplopia, with successful muscle surgery in 1976 to correct diplopia.  During service he had sustained head trauma resulting in intermittent episodes of vertical diplopia, which increased in frequency and duration over years until constant diplopia in 1990 required ocular muscle surgery.  This corrected the torsional component of the double vision, but the Veteran reported current complaints of constant diplopia requiring visual tasks to be performed with patch to eliminate double vision.

Examination findings included left eye far vision uncorrected of 20/400, and best corrected 20/20-2; and right eye far vision uncorrected of 20/80, and best corrected 20/20-2.  Regarding diplopia, findings included vertical diplopia noted by the Veteran in all gazes of view.  The accompanying Goldman perimeter chart depicted the location of the diplopia within the central 20 degree field.  

The report of a private eye consultation dated in April 2010 shows that the Veteran reported complaints of having double vision.  On examination, best corrected vision for the right and left eyes were 20/20 and 20/25, respectively.  

The report of a November 2010 VA eye examination shows that the Veteran reported that his diplopia had become worse over time, requiring two surgeries.  Best corrected vision for the right and left eyes was 20/20 and 20/25, respectively.  The report also contains a finding regarding diplopia, of "no"; and a finding that extraocular muscle movements were full and orthophoric.  However, the Goldman perimeter chart accompanying the report depicted the presence of diplopia as within the central 20 degree field.  

In summary, the Veteran contends that he is entitled to a compensable initial disability evaluation for his service-connected diplopia of the left eye.  On review of the competent evidence as discussed above, the Board finds that after affording the Veteran's case the benefit of doubt in his favor, a disability rating of 30 percent, and no more, is warranted for that disability.  The Veteran essentially asserts that he has constant diplopia.  He is competent to report on such symptoms.  Given the clinical history including multiple surgeries and continued complaints of diplopia during treatment and VA examinations, the Board finds that the Veteran is credible in making his report on these symptoms.  

As indicated above, the charting of the location of diplopia contained in the claims file as part of the reports of the December 2006 and November 2010 VA eye examinations, reveal the presence of diplopia involving the Veteran's central vision.  Such diplopia out to 20 degrees within the central field of vision is rated as equivalent to a visual acuity of 5/200.  38 C.F.R. § 4.84a.  With the other eye vision of 20/20, this demonstrates that the Veteran is entitled to a disability evaluation of 30 percent.  This is the highest schedular rating for unilateral impairment of the visual field.  Accordingly, the appeal in this regard is granted to this extent.  

Extra-Schedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's diplopia of the left eye  disability rating claim decided here.  The rating criteria are therefore adequate to evaluate that disability, and referral for consideration of extraschedular rating is not warranted.  
III.  Merits of the Claim for compensable evaluation under 38 C.F.R. § 3.324

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324. 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993). 

In the decision above, the Board grants a 30 percent evaluation for diplopia of the left eye for the entire appeal period of both claims.  As an evaluation in excess of 10 percent has now been granted, the Veteran's claim under 38 C.F.R. § 3.324 is moot.  Accordingly, as a compensable evaluation has been assigned for service-connected disability, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for headaches is granted.

Service connection for an acquired psychiatric disorder, to include PTSD or a depressive disorder, is denied.

An initial disability rating of 30 percent for diplopia of the left eye is granted.

The claim for a compensable evaluation under 38 C.F.R. § 3.324 is denied.


REMAND

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence suggests that the Veteran may be unemployed due, at least in part, to symptoms of his service-connected diplopia of the left eye.  

The report of an October 2010 VA psychiatric examination shows that the Veteran has reported he has not worked since 1998, and that he was unemployable due to symptoms of his service-connected diplopia of the left eye.  This raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.     

While the Board has jurisdiction over such issue, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  On remand, the RO should conduct all appropriate notification and development as set out below.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in November 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any private treatment records not on file and relevant to the TDIU claim should be obtained prior to any examination.

The Veteran's case does not currently meet the rating percentage criteria for service-connected disabilities under 38 C.F.R. § 4.16(a) for assignment of a TDIU.  However, for that reason a determination of TDIU under 38 C.F.R. § 4.16(a) must be held in abeyance pending RO assignment of a rating for the headaches disability that was granted service connection in this decision.  Further, if there is evidence of an inability to secure and follow a substantially gainful occupation by reason of service-connected disabilities,  rating boards are directed to submit a case to the Director, Compensation and Pension Service, for extra-schedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b), even if the percentage standards set forth in paragraph (a) of that provision are not met. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish entitlement to TDIU benefits.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities relevant to the TDIU claim.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file.

3.  Notify the Veteran that he may submit statements, including from others, describing the service-connected disabilities' symptoms and impact on his ability or inability to work.

4.  After the RO assigns a disability rating for the service-connected headaches, and following any additional development deemed appropriate, the RO should adjudicate the TDIU claim.  If the disability percentage requirements under 38 C.F.R. § 4.16(a) are not satisfied,  the RO should consider the claim under 38 C.F.R. § 4.16(b).  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


